- IL
                                                                           February 24, 2016
                                 STATE OF MINNESOTA                          Om:cEOF
                                                                         API!'B.I!A1EC ,       1S
                                 IN SUPREME COURT

                                         A15-0999


In re Petition for Disciplinary Action against
Jonathan C. Lewis, a Minnesota Attorney,
Registration No. 0172017.



                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Jonathan C. Lewis committed

professional misconduct warranting public discipline-namely, failing to diligently

represent a client, failing to communicate with a client, and failing to cooperate with the

disciplinary system. See Minn. R. Prof. Conduct 1.3, 1.4, and 8.l(b); Rule 25, Rules on

Lawyers Professional Responsibility (RLPR). Respondent did not respond to the petition.

       On July 16, 2015, the Director moved for summary relief pursuant to Rule 13(b),

RLPR. On August 12, 2015, we issued an order deeming the allegations in the petition

admitted. See Rule 13(b), RLPR.        The parties were invited to submit briefs on the

appropriate discipline to be imposed; however, only the Director filed a brief on the issue

of the appropriate discipline.

       Based upon all the files, records, and proceedings herein,
       IT IS HEREBY ORDERED THAT:

       1.     Respondent Jonathan C. Lewis is indefinitely suspended from the practice of

law, effective 14 days from the date of the filing of this order, with no right to petition for

reinstatement for 6 months.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant

to Rule 24, RLPR.

       3.     Respondent may petition for reinstatement pursuant to Rule 18(a)-( d), RLPR.

Reinstatement is conditioned on successful completion of the professional responsibility

portion of the state bar examination and satisfaction of continuing legal education

requirements pursuant to Rule 18( e), RLPR.


       Dated: February 24, 2016                    BY THE COURT:



                                                   David R. Stras
                                                   Associate Justice




                                              2